Title: General Orders, 15 August 1780
From: Washington, George
To: 


					
						Head Quarters Orange town Tuesday August 15th 1780
						
							Parole Cambridge 
							 Countersigns Free HoldWatchword Excel
						
					
					[Officer] For the Day Tomorrow. Brigadier General Patterson
					A great number of Horses having strayed from the Pastures since the Army has been on this Ground and as it may be supposed many have been taken up by waggoners and other persons who would return them could they find the owners; each colonel or commanding officer of a Corps will cause a strict inspection to be made into the horses of their

regiments or Corps: The Heads of the several Departments will take the same measures and have all the horses not belonging to them sent tomorrow at orderly time to the Church where those who have lost any will attend.
					The officers commanding out Posts will not suffer any men on horseback to go out of Camp without a pass from a General officer.
					The officers and men of the corps of Artillery attach’d to divisions or Brigades are not to be furloughed by the officers commanding the divisions or Brigades as it is irregular and interferes with the internal arrangement of the Corps.
					To render the Camp more wholesome and for the better preservation of the Tallow and the hides they are to be sent to the Commissary of hides by the Brigade Commissaries every other day or as often as they draw provision without fail.
					Orderlies for the Court martial tomorrow from the right wing.
					The same number for fatigue from each wing as ordered the 12th Instant to be sent to Dobbs Ferry tomorrow morning five ô clock with their Arms and two days Provisions.
				